NO. 12-22-00172-CV

                                 IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                                 TYLER, TEXAS

                                                       §    APPEAL FROM THE
IN THE INTEREST OF A.L.L.,
                                                       §    COUNTY COURT AT LAW NO. 2
A CHILD
                                                       §    ANGELINA COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
       S.K. appeals the termination of her parental rights.        Her counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
       S.K. is the mother of A.L.L. and T.L. is the child’s father. 1 On April 21, 2021, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of a child, for conservatorship, and for termination of S.K.’s and T.L.’s parental
rights. The Department was appointed temporary managing conservator of A.L.L., and S.K. was
allowed limited access to, and possession of, A.L.L.
       The case was referred to the presiding judge of the 2nd Region Child Protection Court #2,
and a bench trial was held on April 7, 2022. The evidence at trial showed that, prior to removal,
S.K. used drugs while pregnant and following A.L.L.’s birth. When the Department initially
intervened, S.K. took a drug test that came back positive for methamphetamine. At trial, S.K.
testified that she had a drug problem and that she intended to sign an affidavit relinquishing her
parental rights.       The evidence also showed that S.K. did not complete the recommended
outpatient treatment. S.K. admitted that she did not complete the list of court-ordered services or

       1
           T.L. is not a party to this appeal.
comply with the drug testing requirements. After trial, S.K. executed an irrevocable affidavit
voluntarily relinquishing her parental rights.
         The trial court issued a letter ruling on April 12. The trial court found, by clear and
convincing evidence, that S.K. engaged in one or more of the acts or omissions necessary to
support termination of her parental rights under subsections (D), (E), (K), (N), and (O) of Texas
Family Code Section 161.001(b). The trial court also found that termination of the parent-child
relationship between S.K. and A.L.L. is in the child’s best interest. Based on these findings, the
trial court ordered that the parent-child relationship between S.K. and A.L.L. be terminated.
         On May 9, the trial court issued Findings of Fact and Conclusions of Law. S.K. filed a
request for a de novo hearing. The County Court at Law #2 adopted the associate judge’s report.
This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         S.K.’s counsel filed a brief in compliance with Anders, stating that he diligently reviewed
the appellate record and is of the opinion that the record reflects no reversible error and that there
is no error upon which an appeal can be predicated. This Court has previously held that Anders
procedures apply in parental rights termination cases when the Department has moved for
termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2004, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record and counsel’s brief. We find nothing in the record that
might arguably support the appeal. 2 See Taylor v. Tex. Dep’t of Protective & Regulatory Servs.,
160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied).



         2
            Counsel for S.K. certified that he provided S.K. with a copy of the brief and informed her that she had the
right to file her own brief and took concrete measures to facilitate review of the record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014); In the Matter of C.F., No. 03-18-00008-CV, 2018 WL 2750007, at *1


                                                          2
                                                  DISPOSITION
         We agree with S.K.’s counsel that the appeal is wholly frivolous. In In re P.M., the
Texas Supreme Court held that the right to counsel in suits seeking the termination of parental
rights extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition
for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016). Accordingly, counsel’s obligations to
S.K. have not yet been discharged. See id. If S.K., after consulting with counsel, desires to file a
petition for review, counsel should timely file with the Texas Supreme Court “a petition for
review that satisfies the standards for an Anders brief.” Id.; see A.C. v. Tex. Dep’t of Family &
Protective Servs., No. 03-16099543-CV, 2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct.
5, 2016, no pet.) (mem. op.). Accordingly, we affirm the trial court’s judgment. See TEX. R.
APP. P. 43.2.
Opinion delivered September 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



(Tex. App.—Austin June 8, 2018, no pet.) (mem. op.). S.K. was given the time to file her own brief, but the time
for filing such brief has expired and we received no pro se brief.


                                                          3
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       SEPTEMBER 22, 2022


                                        NO. 12-22-00172-CV


                          IN THE INTEREST OF A.L.L., A CHILD


                           Appeal from the County Court at Law No. 2
                    of Angelina County, Texas (Tr.Ct.No. CV-00983-21-04)

                   THIS CAUSE came to be heard on the appellate record and brief filed herein,
and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                   It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.